This is a companion case to No. 30553, Massman Construction Company v. Donald Chisholm, as Administrator of the Estate of Buck B. Bassham, Deceased, 193 Okla. 473, 145 P.2d 207, this day decided. The parties are the same. Here in a trial to a jury judgment was rendered on the verdict for $5,377.67 for pain and suffering of of the deceased after the injury and prior to death.
The questions in this case include the same questions as were decided adversely to the plaintiff (defendant in error) in the companion case. There is no essential difference in this evidence and the relative importance thereof.
Our decision in that case governs the disposition of this appeal.
There are certain additional questions herein presented which need not be discussed *Page 478 
since the insufficiency of the evidence on the point discussed in cause No. 30553, supra, requires that the judgment herein rendered be set aside and the cause remanded to the trial court for further proceedings not inconsistent with the views expressed.
Reversed and remanded.
CORN, C.J., and OSBORN, WELCH, and HURST, JJ., concur. GIBSON, V.C. J., and RILEY, BAYLESS, and ARNOLD, JJ., dissent.